REVERSED and REMAND and Opinion Filed February 4, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01252-CV

                      SHERIE MCINTYRE, Appellant
                                 V.
                  UNITED SUPERMARKETS, LLC, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-04087-2018

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Smith
      Appellant Sherie McIntyre sued appellee United Supermarkets, LLC to

recover damages for personal injuries she claims she suffered when she fell in the

parking lot of a Market Street grocery store in Frisco, Texas. United filed a

combined motion for traditional and no-evidence summary judgment on McIntyre’s

premises liability claim, which the trial court granted. In two issues, McIntyre

asserts the trial court erred because she presented evidence raising genuine issues of

material fact on her claim. We agree. We reverse the trial court’s judgment and

remand for further proceedings.
                                              Background

        In January 2018, United opened a Market Street grocery store in Frisco,

Texas. The following month, McIntyre began shopping at the store regularly.

        On June 11, 2018, McIntyre drove to Market Street for a routine shopping

trip. She parked her Ford F250 truck, opened her door, and “hopped down.” “Right

before hitting the ground,” she admitted seeing “a little bitty part of the white line.”

She did not notice any other part of the “pothole” before “hopping” down.1

McIntyre’s high heels landed in the pothole causing both of her ankles to roll. She

then fell, injuring both ankles and her shoulder.

        The next day, McIntyre told her husband that she fell in “something” in the

parking lot. They went to the store and talked to Chris Trevino, the store manager.

After reviewing surveillance video, she confirmed her parking spot and identified

the pothole where she fell. The pothole measured three quarters of an inch at the

deepest point and approximately six to seven inches in length.

        McIntyre sued United alleging a premise defect.                          United answered and

subsequently filed a combined traditional and no-evidence motion for summary

judgment. United argued that as a matter of law, the pothole was not unreasonably

dangerous, and it was open and obvious. It further claimed there was no evidence




    1
      McIntyre calls the condition a pothole, and United refers to it as a divot. For consistency, we will call
it a pothole. We reach no conclusion about whether the alleged condition was a pothole, a divot, or
something else.
                                                    –2–
supporting any of the elements for premises liability or notice of an unreasonably

dangerous condition.    McIntyre responded and attached, among other things,

deposition excerpts and an expert report. The trial court granted summary judgment

without specifying the grounds. This appeal followed.

                       No-Evidence Summary Judgment

      When, as here, a defendant moves for both traditional and no-evidence

summary judgment and the trial court grants summary judgment without stating its

grounds, we first review the trial court’s decision as to the no-evidence motion for

summary judgment. See Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex.

2004). If the non-movant failed to produce more than a scintilla of evidence raising

a genuine issue of material fact on one or more of the challenged elements of her

claim, we need not address whether traditional summary judgment was proper. See

Ridgway, 135 S.W.3d at 600; Pipkin v. Kroger Tex., L.P., 383 S.W.3d 655, 662 (Tex.

App.—Houston [14th Dist.] 2012, pet. denied).

      We review summary judgment orders de novo. Valence Operating Co. v.

Dorsett, 164 S.W.3d 656, 661 (Tex. 2005); Provident Life & Accident Ins. Co. v.

Knott, 128 S.W.3d 211, 215 (Tex. 2003). The trial court may grant a no-evidence

motion for summary judgment unless the nonmovant brings forth more than a

scintilla of evidence to raise a genuine issue of material fact on the elements

challenged by the motion. Ridgway, 135 S.W.3d at 600.



                                        –3–
      More than a scintilla of evidence exists when the evidence rises to a level that

would enable reasonable and fair-minded people to differ in their conclusions. Id.

at 601. In determining whether the nonmovant has produced more than a scintilla

of evidence, we view the evidence in the light most favorable to the nonmovant and

disregard all contrary evidence and inferences. King Ranch, Inc. v. Chapman, 118

S.W.3d 742, 750–51 (Tex. 2003).

      Here, United argued there was no evidence of any of the four essential

elements of McIntyre’s premises liability claim: (1) actual or constructive

knowledge of a condition on the premises, (2) that posed an unreasonable risk of

harm, (3) in which it failed to exercise reasonable care to reduce or eliminate the

risk, and (4) the failure proximately caused her injury. See Wal-Mart Stores, Inc. v.

Reece, 81 S.W.3d 812, 814 (Tex. 2002); Shoemaker v. Kohl’s Dep’t Stores, Inc., No.

05-16-00273-CV, 2017 WL 1192797, at *1 (Tex. App.—Dallas Mar. 31, 2017, no

pet.) (mem. op.). Once United alleged there was no evidence of these essential

elements, the burden shifted to McIntyre to produce more than a scintilla of evidence

raising a genuine issue of material fact as to each element. See TEX. R. CIV. P.

166a(i).

      The parties agree McIntyre was an invitee. A property owner or occupier in

a premises liability case owes an invitee a duty to reduce or eliminate an

unreasonable risk of harm created by a premises condition that the owner or occupier

of land knows about or would have discovered in the exercise of reasonable care.

                                        –4–
See Phillips v. Abraham, 517 S.W.3d 355, 360 (Tex. App.—Houston [14th Dist.]

2017, no pet.).

      We begin by considering whether McIntyre produced evidence of United’s

constructive knowledge of the pothole. Courts consider a combination of proximity,

conspicuity, and longevity of the dangerous condition in making this determination.

See Wal-Mart Stores, Inc. v. Spates, 186 S.W.3d 566, 567–68 (Tex. 2006). Trevino

testified that he inspected the parking lot approximately twenty to twenty-four times

during the first six months of the store’s opening. He noticed the spot where

McIntyre fell but “didn’t feel that it needed to be repaired . . . It never stood out as a

hazard.” Thus, Trevino’s repeated inspections put him in close proximity to observe

the pothole, which he in fact did notice. Id. (evidence of a dangerous condition’s

conspicuousness and proximity of employees to condition is relevant). Trevino

acknowledged that the parking lot was restriped before United opened the new store

and had not been restriped since then. A picture of the pothole shows the white

stripe going over part of the pothole indicating it had been present for at least six

months. Id. (noting that temporal evidence of “how long the hazard was there” is

required). Thus, McIntyre produced more than a scintilla of evidence to raise a

genuine issue of material fact as to whether United had constructive notice of the

pothole.

      Next, we consider whether McIntyre produced evidence that the pothole

posed an unreasonable risk of harm. “A condition poses an unreasonable risk of

                                          –5–
harm for premises-defect purposes when there is a sufficient probability of a harmful

event occurring that a reasonably prudent person would have foreseen it or some

similar event as likely to happen.” Cty. of Cameron v. Brown, 80 S.W.3d 549, 556

(Tex. 2002). The extent to which a condition is unreasonably dangerous is ordinarily

a fact question. Pipkin, 383 S.W.3d at 671.

      There is no definitive, objective test that may be applied to determine whether

a specific condition presents an unreasonable risk of harm. See Seideneck v. Cal

Bayreuther Assocs., 451 S.W.2d 752, 751 (Tex. 1970); see also Valentine v. ASA

Holdings Real Estate Mgmt., No. 09-18-00447-CV, 2020 WL 1173703, at *5 (Tex.

App.—Beaumont Mar. 12, 2020, no pet.) (mem. op.). When considering whether a

condition poses an unreasonable risk of harm, courts have considered (1) whether

the condition was clearly marked, (2) the height of the condition, (3) whether the

condition met applicable safety standards, and (4) whether the condition was

unusual. See Cohen v. Landry’s Inc., 442 S.W.3d 818, 827 (Tex. App.—Houston

[14th Dist.] 2014, pet. denied); see also Valentine, 2020 WL 1173703, at *3. We

consider each of these factors in turn.

      McIntyre presented evidence the pothole was not clearly marked. Pictures

from the parking lot do not depict any markers or warnings in the parking spot.

Further, Trevino testified he took no action to mark the hazard or otherwise warn

invitees about it.



                                          –6–
      McIntyre provided evidence that the size and shape of the pothole made it an

unreasonably dangerous condition. The pothole measured between six and seven

inches in length and three quarters of an inch at its deepest point. Jason English, a

professional engineering consultant, described the “defective area of disrepair” as a

“concrete popout, which is generally a cone-shaped hole in the concrete surface.”

He opined in his expert report that “a walking surface unevenness or depression of

such size and depth as in this matter can cause a pedestrian’s foot to unexpectedly

rotate or flex and cause injury as occurred when Mrs. McIntyre’s foot landed in the

hole as she exited her pickup truck.”

      English’s report also provided evidence of applicable safety standards. He

opined United “knew or should have been aware of the various codes, standards, and

other authoritative literature that recognize the fall hazards associated with small

abrupt changes of elevation in walkways.” He stated,

      Changes in elevation (rises or depressions) in walking surfaces of the
      magnitude present in this matter due to the damaged section of the
      exterior concrete walkway have long been recognized in the codes,
      standards, and authoritative safety literature as presenting a serious and
      unreasonable risk of pedestrian missteps and falls.

He listed and quoted several codes and literature providing safety standards. See,

e.g., Cohen, 442 S.W.3d at 828 (reversing summary judgment because expert report,

in part, provided evidence of applicable safety standards). Considering English’s

affidavit in its entirety, we conclude it is relevant and some evidence establishing



                                         –7–
applicable safety standards regarding whether the pothole was unreasonably

dangerous.

      In reaching this conclusion, we reject United’s argument that English’s

affidavit is conclusory. Relying on evidence rule 702, United argues English’s

testimony was inadmissible because whether the pothole was unreasonably

dangerous was within the common knowledge of jurors. See TEX. R. EVID. 702

(expert may testify about specialized knowledge when it will help trier of fact

understand an issue); see also K-Mart Corp. v. Honeycutt, 24 S.W.3d 357, 360 (Tex.

2000) (“Rule 702 makes inadmissible expert testimony as to a matter which

obviously is within the common knowledge of jurors because such testimony, almost

by definition, can be of no assistance.”). United did not raise a rule 702 objection in

the trial court on this ground. Essentially, United contends that because English’s

opinions have been excluded by other courts, we should “follow the lead” of these

other courts and not consider them. We reject United’s invitation.

      United has not cited to any specific conclusory statements in English’s report.

Rather, United argues that English’s report is conclusory because he provided a “cut-

and-paste job” that is a “rather generic” opinion that “he regurgitates every time he

is hired.”   However, such statements provide no particular basis for United’s

objection.   Objections that statements are conclusory may not be conclusory

themselves. See Diaz v. D.R. Wright Enter., No. 05-17-00172-CV, 2018 WL

3484227, at *2 (Tex. App.—Dallas July 19, 2018, no pet.). Accordingly, United’s

                                         –8–
challenge to the conclusory nature of the report is waived.                 See, e.g.,

MaximusAlliance Partners, LLC v. Faber, No. 05-13-01688-CV, 2015 WL 707033,

at *9 (Tex. App.—Dallas Feb. 17, 2015, no pet. ) (party waived challenges to

conclusory summary judgment evidence by failing to describe what made it

conclusory); see also TEX. R. APP. P. 38.1(i) (brief must contain clear and concise

argument for contentions made with appropriate citations to the record and case

law).

        Regardless, English’s expert report is competent summary judgment evidence

as to whether this pothole is an unreasonably dangerous condition and whether

applicable safety standards were met. Based on his qualifications, background, and

training, English explained the interplay between human ergonomics, visual

characteristics, and unanticipated characteristics of walking surfaces that could

cause injuries if a premises owner failed to follow safety standards. He discussed

safety standards and opined how United’s failure to follow them, along with its own

safety guidelines, created the condition that caused McIntyre’s injuries.

        Keeping in mind there is no determinative test for whether a condition poses

an unreasonable risk of harm but considering those factors discussed above in the

context of the evidence McIntyre presented, we conclude she presented more than a

scintilla of probative evidence to raise a genuine issue of material fact regarding

whether the pothole poses an unreasonable risk of harm. See Hall, 177 S.W.3d at

646 (citing Reliable Consultants, Inc. v. Jaquez, 25 S.W.3d 336, 342 (Tex. App.—

                                        –9–
Austin 2000, pet. denied) (“It is important to note that reasonableness determinations

as the ones here are fact-intensive and, as such, well-suited for a jury’s

determination.”)). Thus, the trial court could not have granted the no-evidence

summary judgment on this ground.

      We now consider whether McIntyre presented evidence that United failed to

exercise reasonable care to reduce or eliminate the risk. United admitted it did not

make any repairs to the parking lot between January and June 2018 even though

Trevino noticed the pothole. Trevino testified he did not do anything to warn or

mark the hazard on the day McIntyre fell. He admitted that in the past, if he noticed

a condition in the parking lot, he flipped over a shopping cart and put it in the spot

to prohibit someone from parking there. He also explained he could have purchased

a cone and used it to mark the spot. We conclude Trevino’s testimony is some

evidence to support McIntyre’s claim that United failed to use reasonable care to

eliminate the risk; therefore, the trial court could not have granted the no-evidence

summary judgment on this basis.

      Finally, McIntyre asserts she presented evidence that United’s actions

proximately caused her injuries. The components of proximate cause are cause-in-

fact and foreseeability. Hall, 177 S.W.3d at 647. A defendant’s negligence is a

cause-in-fact of the plaintiff’s injuries if the negligent act or omission was a

“substantial factor” in bringing about the injury, without which the harm would not

have occurred. Id. at 648.

                                        –10–
        United’s policies state that “[t]rips are usually the result of an unseen

obstruction or an unexpected irregularity in the walking surface.” As part of its

“culture of safety,” it instructed employees to “be on the lookout for the following

hazards: . . . Surface irregularities on outside pavement and asphalt.” Trevino knew

about the pothole in the parking lot but failed to warn of the defect. English opined

in his report that the “principal causative factor related to Mrs. McIntyre’s fall

incident was the presence of a defective area of disrepair in the exterior concrete

parking lot surface.” We conclude this is some evidence to raise a genuine issue of

material fact that United’s conduct and omission was a substantial factor in bringing

about her injury.

        The Texas Supreme Court has stated that foreseeability “means that the actor,

as a person of ordinary intelligence, should have anticipated the dangers that his

negligent act created for others.” Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546,

549 (Tex. 1985). Foreseeability does not require that a person anticipate the precise

manner in which an injury will occur once he has created a dangerous situation

through his negligence. Hall, 177 S.W.3d at 648. Foreseeability requires only that

the general danger, not the exact sequence of events that produced the harm, be

foreseeable. Id.2


    2
      To the extent United argues that to have foreseen her fall, it “would have had to anticipate a person
wearing 3” high heels would jump down from a tall truck, not look to see where her feet would land, and
land right in the deepest part of the depression,” is incorrect. Such a precise, sequence of events is not
required to satisfy foreseeability. Id. It is not required that a particular accident should have been foreseen

                                                    –11–
        Again, based on United’s safety policies, it knew that potholes could cause

patrons to trip and fall. Part of Trevino’s routine check of the parking lot included

looking and reporting such hazards. He admitted that depending on how a customer

parked and the person’s line of sight, the customer might not see the pothole before

getting out of the car. We conclude McIntyre presented evidence that falling on a

pothole while exiting her vehicle and injuring herself was an anticipated danger and

therefore foreseeable. The trial court could not have granted the no-evidence

summary judgment on this ground.

        McIntyre produced more than a scintilla of evidence on each challenged

element of her premises liability claim; therefore, the trial court’s judgment cannot

be affirmed based on United’s no-evidence motion for summary judgment. We now

consider whether United established, as a matter of law, that the pothole was not an

unreasonably dangerous condition and that the condition was open and obvious.

                               Traditional Summary Judgment

        To prevail on a traditional motion for summary judgment, the movant must

show no genuine issue of material fact exists and it is entitled to judgment as a matter

of law. TEX. R. CIV. P. 166a(c). United relies on the same factors and evidence as

discussed above to argue that, as a matter of law, the pothole in this case is not an

unreasonably dangerous condition. McIntyre likewise relies on the same evidence.



but rather that the injury be of such a general character as might reasonably have been anticipated. Nixon,
690 S.W.2d at 551.
                                                  –12–
For the same reasons discussed above, we conclude United failed to carry its burden

to show no genuine issue of material fact exists that the pothole was not an

unreasonably dangerous condition.

      We next consider whether United met its burden to show the pothole was open

and obvious. A landowner’s duty to an invitee is to make the premises safe. Austin,

465 S.W.3d at 202.        A landowner can satisfy this duty by eliminating an

unreasonably dangerous condition or mitigating the condition so that it is no longer

unreasonably dangerous. Id. A landowner can also satisfy the duty, in most cases,

by providing an adequate warning of the danger. Id. The condition then no longer

poses an unreasonable risk because the law presumes an invitee will take reasonable

measures to protect herself against known risks. Id. Thus, the general rule of a

landowner to an invitee is “to make safe or warn against any concealed,

unreasonably dangerous conditions of which the landowner is, or reasonably should

be, aware but the invitee is not.” Id. at 203.

      A dangerous condition that an invitee should reasonably be aware of is one

that is open and obvious. Culotta v. DoubleTree Hotels LLC, No. 01-18-00267-CV,

2019 WL 2588103, at *3 (Tex. App.—Houston [1st Dist.] June 25, 2019, pet.

denied) (mem. op.). Defects that are open and obvious or otherwise known to the

invitee are outside the landowner’s general duty to warn. Austin, 465 S.W.3d at 203.

Duty is a question of law, and whether a defect qualifies as “open and obvious,” such



                                         –13–
that there is no duty to warn, presents a question of law for the court. Culotta, 2019

WL 2588103, at *3.

          These two no-duty circumstances–when a hazard is known to the invitee and

when a hazard is open and obvious–are two sides of the same coin: one focused on

the subjective knowledge of the invitee and the other on what would be reasonably

observable to a person exercising ordinary care under an objective standard. Id.

          There is no evidence McIntyre knew of the pothole. She testified she did not

notice it before or after she parked. McIntrye testified she saw where her feet were

going when she exited the truck, but did not see the pothole because it was right

under her truck. Part of the pothole was difficult to see because it was in the white-

painted parking stripe.

          McIntyre also submitted a videotaped reenactment demonstrating the pothole

was not visible from her line of sight when she exited her truck.3 Although the video

shows the white-painted parking stripe, it does not show the pothole, which is

marked by a red circle under the truck. Instead, the video shows the woman exiting

the truck, without a view of the red circle, and her heels landing directly on the red

circle.




    3
      To the extent United argues the video demonstration is irrelevant for various reasons, it did not raise
any of these objections to the trial court. See Sein, 551 S.W.3d at 163–64. Thus, the video demonstration
is evidence we consider in our analysis.
                                                   –14–
      United, however, knew about the pothole from Trevino’s parking lot

inspections and knew that a customer exiting a vehicle, given her line of sight, might

not see the pothole.

      English’s expert report provided information regarding the human eye and

how it perceives objects, which is instructive on whether the pothole was open and

obvious. He described “human visual characteristics” and explained a person’s

direct line of sight is typically limited to about two to five degrees of arc around a

point of fixation. Peripheral vision, while an excellent detector of objects in motion,

is a poor detector of color and details and provides very poor depth perception.

English explained that perception “not only involves the visual detection of an

object, but also actually comprehending the object’s significance, that is,

determining whether the presence of a particular object requires any response or

action.” He opined that the presence of “this unanticipated fall hazard, especially in

consideration of the . . . limitations of human visual acuity, perception, and

reasonable expectancy, along with the lack of readily apparent visual cues and

warnings to attract a person’s attention to the hazard” created the unreasonably

dangerous condition.

      Viewing the evidence in the light most favorable to McIntyre, we conclude

she produced more than a scintilla of evidence to raise a fact issue regarding whether

the pothole was open and obvious. As such, the trial court could not grant summary

judgment on the ground that the pothole, as a matter of law, was open and obvious.

                                        –15–
      In reaching this conclusion, we reject United’s reliance on Briones and Jordan

as these cases are factually distinguishable. Briones v. Levine’s Dep’t Store, Inc.,

446 S.W.2d 7 (Tex. 1969) (upholding jury verdict in favor of defendant in premises

liability case “upon a ground properly raised, but not discussed in the opinion of the

Court of Civil Appeals” and ground was not whether condition was open and

obvious); Jordan v. Tex. Children’s Hospital, No. 14-17-00699-CV, 2018 WL

4137209 (Tex. App.—Houston [14th Dist.] Aug. 30, 2018, no pet.) (mem. op.)

(affirming summary judgment, in part, because invitee knew about condition on

premises that caused fall).

                                    Conclusion

      We conclude McIntyre presented more than a scintilla of probative evidence

to raise a genuine issue of material fact regarding every element of her premises

liability claim; therefore, the trial court erred by granting United’s no-evidence

motion for summary judgment. We sustain her first issue.

      We further conclude United did not establish as a matter of law that the

pothole was not an unreasonably dangerous condition or that the pothole was open

and obvious, thereby negating United’s duty to warn McIntyre of the pothole. We

sustain McIntyre’s second issue.




                                        –16–
Accordingly, we reverse the trial court’s judgment and remand for further

proceedings.




                                     /Craig Smith/
                                     CRAIG SMITH
                                     JUSTICE


191252F.P05




                                  –17–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SHERIE MCINTYRE, Appellant                     On Appeal from the 416th Judicial
                                               District Court, Collin County, Texas
No. 05-19-01252-CV           V.                Trial Court Cause No. 416-04087-
                                               2018.
UNITED SUPERMARKETS, LLC,                      Opinion delivered by Justice Smith.
Appellee                                       Justices Schenck and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings.

       It is ORDERED that appellant SHERIE MCINTYRE recover her costs of
this appeal from appellee UNITED SUPERMARKETS, LLC.


Judgment entered February 4, 2021.




                                        –18–